UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1266



NATHANIEL HUNTER,

                                              Plaintiff - Appellant,

          versus


ANNA MAE DICKSON, sued as Estate of Anna Mae
Dickson, MARY K. GIST, sued as Estate of Mary
K. Gist,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-00-99-3-17BD)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Hunter appeals from district court’s orders:     (1)

accepting the magistrate judge’s recommendation to dismiss without

prejudice his action in which he challenges a state court ejectment

proceeding, and (2) denying his motion for reconsideration.     Our

review of the record discloses no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Hunter v.

Dickson, No. CA-00-99-3-17BD (D.S.C. Feb. 1 & Feb. 14, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2